     Case 16-28368       Doc 44     Filed 01/15/21 Entered 01/15/21 12:24:22           Desc Main
                                      Document     Page 1 of 3


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


IN RE: Josie Clay and Robert Clay,                    ) Case No. 16 B 28368
       a/k/a Josie Hughes a/ka Josie Williams,        )
                                                       ) Chapter 13
                               Debtor(s),              )
                                                       ) Judge: Jacqueline P. Cox

                                       NOTICE OF MOTION

Please take notice that on January 25, 2021 at 9:00 am., I will appear before the Honorable Judge
JACQUELINE P. COX or any judge sitting in the judge’s place, present the motion set forth below.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on this motion, you must do the
following:

To appear by video, (1) use this link: https//www.zoomgov.com/. (2) Enter the meeting ID
1612732896. (3) Enter the passcode 778135.

To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. (2)
Enter the meeting ID 1612732896. (3) Enter passcode 778135.

When prompted identify yourself by stating your full name.

To reach Judge cox’s web page go to www.ilnb.uscourts.gov and click on the tab for Judges.

If you object to this motion and want it called on the presentment date above, you may file a Notice of
Objection no late than two (2) business days before that date. If a Notice of Objection is timely filed,
the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may call the matter regardless.


                        TRUSTEE’S MOTION TO VACATE DISCHARGE

Now comes M.O. Marshall, Trustee in the above entitled case and moves this Honorable Court to vacate
the Order of Discharge (See official docket number 32) and in support thereof states as follows:

1. Debtor filed for Chapter 13 relief on September 2, 2016.

2. The Debtors plan was confirmed on November 7, 2016.

3. The Trustee inadvertently filed a Notice of Completion of Plan payments in error at official docket
   number 28 that was subsequently withdrawn on January 27, 2020 at docket #34.

4. The Debtor actually has an estimated balance on the plan of $2060.08.
      Case 16-28368       Doc 44  Filed 01/15/21 Entered 01/15/21 12:24:22 Desc Main
                                     Document       Page 2 of 3
5. The Trustee now seeks to vacate the Order of Discharge at official docket number 32.

6. The automatic stay should immediately be reinstated as to all creditors.

7. That notice of this motion has been provided to all creditors and parties in interest.

WHEREFORE, the Trustee respectfully requests that this Honorable Court enter an Order vacating the
Discharge (See official docket number 32) and to reinstate the automatic stay and for such other relief as
this court deems necessary and proper.


                                                                 Respectfully submitted,

                                                                /s/ M.O. Marshall




M.O. Marshall
Chapter 13 Trustee
55 E. Monroe St., Suite 3580
Chicago, IL 60603
(312) 294-5900
      Case 16-28368          Doc 44   Filed 01/15/21 Entered 01/15/21 12:24:22     Desc Main
                                        Document     Page 3 of 3


                                        CERTIFICATE OF SERVICE

I certify that this office caused a copy of this notice to be delivered to the parties listed below
by depositing it in the U.S. Mail at 55 E. Monroe, Chicago, IL on January 15, 2021.

*See attached service list

Josie Clay & Robert Clay
27 E 120th St
Chicago, IL 60628

Steve Miljus, Via ECF
The Semrad Law Firm, LLC
20 S Clark, 28th
Chicago, IL 60603

Patrick S Layng, Via ECF
United States Department of Justice
Office of the United States Trustee
219 S Dearborn St., Room 873
Chicago, IL 60604


                                                   Respectfully submitted,


                                                   /s/ M.O. Marshall


M.O. Marshall
Chapter 13 Trustee
55 E. Monroe St., Suite 3580
Chicago, IL 60603
(312) 294-5900
